Case 2:19-cv-12579-LJM-DRG ECF No. 13, PageID.168 Filed 10/09/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



 THE INDIGENOUS AMERICAN PEOPLE
 INHABITING THE COUNTY OF
 WAYNE, MICHIGAN,                                  Case No. 2:19-cv-12579-LJM-DRG
                                                   Honorable Laurie J. Michelson
        Plaintiff,                                 Magistrate Judge David R. Grand

 v.

 WAYNE COUNTY MUNICIPAL
 CORPORATION, et al.,

        Defendants.


 ORDER OVERRULING PLAINTIFF’S OBJECTION [12], ACCEPTING REPORT
   AND RECOMMENDATION [11], AND DENYING PLAINTIFF’S EX PARTE
         MOTION FOR A TEMPORARY RESTRAINING ORDER [2]


       On September 3, 2019, The Indigenous American People Inhabiting the County of Wayne,

Michigan (IAP), filed this lawsuit to halt a real property auction set for September 4, 2019. Along

with its complaint, IAP filed a motion for an ex parte temporary restraining order. (ECF No. 2.)

       While the relief IAP requested was clear, the legal bases for the requested relief was not.

In its pro se complaint, IAP claims that the succession of the Wayne County Treasurer (from

Raymond Wojtowicz to Richard Hathaway to Eric Sabree) was unlawful. (ECF No. 1, PageID.2–

4.) IAP’s complaint also suggests that some (or all) of the homes of its members were unlawfully

deemed abandoned. (ECF No. 1, PageID.8.) As for its motion, IAP describes how the Wayne

County Treasurer is not lawfully in office (ECF No. 2, PageID.69), suggests that the Wayne

County Treasurer (or related entity) committed mail fraud (id. at PageID.70), claims that the “Land

Mandate” (apparently a quote from Pollard’s Lessee v. Hagan, 44 U.S. 212 (1845)) entitles its
Case 2:19-cv-12579-LJM-DRG ECF No. 13, PageID.169 Filed 10/09/19 Page 2 of 4




members to their properties (id. at PageID.71–72), suggests that property-tax-assessment

procedures were not followed (id. at PageID.73–75), and suggests that proper procedures were not

followed in deeming its members’ properties abandoned (id. at PageID.75–76). Many of these

claims are difficult to follow and recite verbatim the text of case law, regulations, and statutes. As

far as this Court can tell, members of IAP did not pay their taxes—or, at least, the Wayne County

Treasurer determined that they had not—and so their homes were foreclosed upon and slated for

the September 4 auction.

       The day after this case was filed, on September 4, this Court referred all pretrial matters to

Magistrate Judge David R. Grand. He promptly addressed IAP’s motion for an ex parte temporary

restraining order; he recommends the motion be denied. (ECF No. 11.) IAP now objects. (ECF

No. 12.)

       The Court will overrule IAP’s objections. As an initial matter, the IAP has not addressed

the Magistrate Judge’s finding that IAP did not comply with Rule 65’s procedural requirements

for an ex parte (as opposed to an inter partes) temporary restraining order. (See ECF No. 11,

PageID.156–157 (citing Fed. R. Civ. P. 65(b)(1)(B).) That alone is a sufficient basis to accept the

Magistrate Judge’s recommendation to deny the motion.

       And even looking past Rule 65(b)(1)(B), IAP’s objections do not show that the Magistrate

Judge was wrong to recommend that the motion be denied. Perhaps IAP is correct that its members

could not, as the Magistrate Judge suggested (ECF No. 12, PageID.166), avoid irreparable harm

by redeeming their properties after the auction, see Mich. Comp. Laws § 211.78k(5). But an

injunction requires a showing of likelihood of success too, see Gonzales v. Nat’l Bd. of Med.

Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000), and the IAP’s objections do not show that the

Magistrate Judge was wrong to think that IAP is not likely to prevail when all is said and done (see



                                                  2
Case 2:19-cv-12579-LJM-DRG ECF No. 13, PageID.170 Filed 10/09/19 Page 3 of 4




ECF No. 11, PageID.158). The IAP objects that the Magistrate Judge lacked the ability to

understand the issues because “he is not Indigenous to this land.” (ECF No. 12, PageID.163.) But

being native to North America (or Wayne County) is not a qualification for becoming a federal

magistrate judge. See 28 U.S.C. § 631(b). And IAP’s objection that the Magistrate Judge is

“racially biased” has zero factual support. (ECF No. 12, PageID.165.) Nor is the Court persuaded

that the Land Mandate “directly entitles the Heirs to the Vast Estate.” (ECF No. 12, PageID.163.)

The IAP’s reference to a “consent agreement” in MorningSide Community Organization v. Wayne

County Treasurer appears to be mistaken: MorningSide was ultimately dismissed for lack of

subject-matter jurisdiction, No. 336430, 2017 WL 4182985, at *1 (Mich. Ct. App. Sept. 21, 2017).

Finally, the IAP faults the Magistrate Judge for not ruling on its ex parte motion until after the

auction and 15 days after the motion was filed. (ECF No. 12, PageID.165.) But the IAP does not

explain why it had to wait until the day before the auction to seek emergency ex parte relief. Nor

does it explain how the Magistrate Judge’s delay—if it could even be called that—resulted in any

prejudice. After all, the recommendation was to deny the motion.

       In all, the Court will overrule the IAP’s objection and accept the Magistrate Judge’s

recommendation to deny the IAP’s motion for an ex parte temporary restraining order.1



       1
          The IAP appears to be made up of eight individuals who own or owned real property in
Wayne County. (See ECF No. 1, PageID.54–62.) They say that “Declaration of Rights of
Indigenous Peoples, HR 489” states that “Native People and descendants of Native People along
with descendants of ex-slaves are the only peoples that are indigenous to this land called the United
States.” (ECF No. 2, PageID.70.) It is unclear if IAP is a formal association or simply a name that
the eight individuals used to file this case. It may be necessary for the individuals to file suit in
their own names because an association cannot proceed pro se, see Zanecki v. Health All. Plan of
Detroit, 576 F. App’x 594, 595 (6th Cir. 2014); Rivera v. Hoffman, No. 19-CV-3494, 2019 WL
3765928, at *1 (E.D. Pa. Aug. 8, 2019), and it is unclear that there would be associational standing,
see Hunt v. Wash. State Apple Advertising Comm’n, 432 U.S. 333, 343 (1977). Further, it could
be that IAP has not stated “colorable” federal claims (but, in fairness to IAP, that bar is not high).
Arbaugh v. Y&H Corp., 546 U.S. 500, 513 n.10 (2006). The Court leaves these issues to the
Magistrate Judge, to whom all pretrial matters remain referred.
                                                  3
Case 2:19-cv-12579-LJM-DRG ECF No. 13, PageID.171 Filed 10/09/19 Page 4 of 4




       SO ORDERED.


         Dated: October 9, 2019


                                     s/Laurie J. Michelson
                                     LAURIE J. MICHELSON
                                     UNITED STATES DISTRICT JUDGE



                                   CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on October 9, 2019.


                                                    s/Erica Karhoff
                                                    Case Manager to
                                                    Honorable Laurie J. Michelson




                                               4
